Name: Commission Regulation (EC) No 1877/97 of 26 September 1997 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31997R1877Commission Regulation (EC) No 1877/97 of 26 September 1997 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 265 , 27/09/1997 P. 0033 - 0040COMMISSION REGULATION (EC) No 1877/97 of 26 September 1997 amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas the intervention centres determined are listed in the Annex to Commission Regulation (EEC) No 2273/93 (3), as last amended by Regulation (EC) No 2304/96 (4); whereas some Member States have applied for changes to that Annex; whereas these applications can be accepted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 2273/93 is hereby amended as follows:1. Under 'Bundesrepublik Deutschland`, 'BÃ ¼ckeburg` in Land Niedersachsen is deleted;2. The section for 'France` is replaced by that in the Annex to this Regulation;3. Under 'Ireland`, 'Dundalk`, 'Dungarvan`, 'Limerick` and 'Navan` are replaced by 'Baltinglass`, 'New Ross`, 'Tullow` and 'Bunclody`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 207, 18. 8. 1993, p. 1.(4) OJ L 311, 30. 11. 1996, p. 47.ANNEX >TABLE>